Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
Alternative Energy & Environmental Solutions, Inc.) a Nevada corporation (the
“Company”), and Richard Johnson (“Employee”), effective as of August 1, 2014
(the “Effective Date”).

 

WHEREAS, the Company desires to secure the experience, abilities and services of
Employee by employing Employee in the position of an officer of the Company,
upon the terms and conditions specified herein; and

 

WHEREAS, Employee desires to (i) accept such employment and service as an
officer of the Company, and (ii) enter into this Agreement.

 

NOW, THEREFORE, in consideration of the premises, terms and provisions set forth
herein, the mutual benefits to be gained by the performance thereof and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.Employment

 

Subject to the terms and conditions set forth in this Agreement, the Company
agrees to employ Employee and Employee agrees to be employed by the Company for
a term of one (1) year, as such term may be extended upon mutual agreement of
the parties. It shall be a condition precedent to Employee’s obligations under
this Agreement that Company deliver to Employee a duly executed shareholder
resolution appointing Employee as a member of the Board of Directors of Company.

 

2.Position And Duties

 

(a)         Position. Employee shall be the Chief Executive Officer, President,
and Chief Financial Officer of the Company.

 

(b)         Duties and Responsibilities. Employee shall serve as the Chief
Executive Officer, President, and Chief Financial Officer of the Company. In his
capacity as Chief Executive Officer, President, and Chief Financial Officer of
the Company, Employee shall have authority to do and shall do and perform all
services, acts, or things necessary or advisable in Employee’s sole discretion
to manage and conduct the business of Company, including, without limitation,
setting policies and procedures; hiring, instructing, and terminating employees;
setting employee compensation other than Employee’s own future compensation
(which will be determined by the Board of Directors); and, entering into
contracts, transactions, and other agreements on behalf of Company; subject only
to the policies set by the Company's Board of Directors, and to the consent of
the Board when required by the terms of this Agreement or Company By-laws.

 



 

 

 

3.COMPENSATION AND BENEFITS

(a)         Base Salary. During the term of this Agreement, Employee’s annual
base salary shall be not less than Two Hundred and Forty Thousand and 00/100
Dollars ($240,000) (“Base Salary”), payable bi-monthly or such other payroll
period pursuant to the Company’s normal payroll practices for its Employees, and
shall be subject to withholding for federal, state, city or other taxes as may
be required pursuant to any law or governmental regulation or ruling, or as
otherwise permissible under Company practices or policies.

 

(b)         Bonuses and Equity and Incentive Compensation Plans. Employee shall
be eligible for bonuses, equity-based awards, and/or performance-based long-term
and short term incentive compensation in accordance with the terms and
conditions of applicable bonus, equity, and/or incentive compensation plan(s)
adopted by the Company. Employee acknowledges that the Company is not obligated
to award him any such bonus, awards or incentive compensation.

 

(c)         Common and Preferred Stock Issuance. In consideration for Employee’s
entering into this Agreement, Company agrees that it shall immediately issue to
Employee Twenty Five Million Shares shares of the company’s common stock subject
to the terms of Exhibit “A” attached hereto and incorporated herein. The company
shall also issue, once a certificate of designation is filed with the State of
Nevada, shares of Series A Preferred Stock giving Employee approximately 51% of
the entirety of the voting rights of all of the Company’s shareholders . Both of
the above issuances shall be considered earned and paid for as of the signing of
this document. The preferred has no stated value and the value of the common
shall be $2,500.00 based upon the par value of .0001.

 

(d)         Employee Benefit Plans. Employee shall be eligible to participate in
the employee benefit plans, programs and policies maintained by the Company for
similarly situated executives of the Company in accordance with the terms and
conditions to participate in such plans, programs and policies as in effect from
time to time. Notwithstanding the foregoing, Employee and any dependents of
Employee shall be covered by the Company’s health insurance plan at no cost or
expense to Employee.

 

(e)         Vacation. Employee shall be entitled to not less than four (4) weeks
annual vacation with full pay. Any untaken vacations will be compensated in cash
or securities.

 

(f)          Expenses. The Company shall pay or reimburse Employee for all
expenses actually incurred or paid by the Employee in his reasonable discretion
in the performance of his services hereunder upon the presentation of expense
statements or vouchers or such other supporting information as the Company may
reasonably require of Employee.

 

(g)         Indemnification. Company shall indemnify Employee for all necessary
expenditures or losses incurred by Employee in direct consequence of the
discharge of his duties on Company's behalf.

 



2

 

 

4.TERMINATION OF EMPLOYMENT

(a)         Termination By the Company or By Employee. The Company shall have
the right to terminate Employee’s employment “for cause”, and Employee shall
have the right to resign pursuant to a Notice of Termination delivered in
accordance with Section 4(b). The term “for cause” shall mean if Employee (i)
willfully and materially breaches the duties which he is required to perform
under the terms of this Agreement; or (ii) conviction of a felony involving
dishonesty, fraud, misrepresentation or other acts of moral turpitude as would
prevent the effective performance of his duties.

 

(b)         Notice of Termination. Any termination by the Company or by Employee
for any reason shall be communicated by a notice of termination to the other
party hereto in accordance with Section 7(a), which notice shall be given no
less than two weeks prior to the effective date of termination.

 

5.COVENANTS BY EMPLOYEE

(a)          Property of the Company.

 

(1)Employee covenants and agrees that upon the termination of Employee’s
employment for any reason or, if earlier, upon the Company’s request, Employee
shall promptly return all Property which had been entrusted or made available to
Employee by the Company.

 

(2)

The term “Property” shall mean all records, files, memoranda, drawing, plans,
sketches, tests and experiments, results, reports, keys, codes, computer
hardware and software, price lists and other property of any kind or description
prepared, used or possessed by Employee during Employee’s employment by the
Company (and any duplicates of any such property) together with any and all
information, ideas, concepts, discoveries, and inventions and the like
conceived, made, developed or acquired at any time by Employee individually or
with others during Employee’s employment which relate to the Company’s business,
products or services.



(b)         Trade Secrets.

 

(1)In consideration for the representations, warranties, covenants and further
agreements made in this Agreement and in consideration for the further
intellectual property and confidentiality policies of the Company, the Company
shall make available to Employee certain Confidential or Proprietary Information
and Trade Secrets of the Company.

 



3

 

 

(2)Employee agrees not to disclose the Trade Secrets or any related Confidential
or Proprietary Information to any third party or other person, except to
employees of the Company who have a need to know (and then only to the extent
necessary) in the performance of their employment.

(3)Employee agrees that he will not, directly or indirectly, develop,
manufacture, market, distribute or sell competitive or related products except
pursuant to this Agreement.

(4)The term “Trade Secret” shall mean information, including, but not limited
to, technical or non-technical data, a formula, a patent, a compilation, a
program, a device, a method, a technique, a drawing, a process, financial data,
financial plans, product plans, or that: (i) derives economic value, actual or
potential, from not being generally known to, and not being generally readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosures or use; and (ii) is the subject of reasonable efforts by,
as applicable, the Employee or the Company and any of its affiliates to maintain
its secrecy.

(c)         Confidential Information.

 

(1)In consideration for the representations, warranties, covenants and further
agreements made in this Agreement and in consideration for the further
intellectual property and confidentiality policies of the Company, the parties
acknowledge that the Company shall and make available to Employee certain
Confidential or Proprietary Information and Trade Secrets of the Company.

(2)Employee covenants and agrees while employed under this Agreement and
thereafter, which starts on the date Employee’s employment terminates with the
Company, he shall hold in a fiduciary capacity for the benefit of the Company
and each of its affiliates, and shall not directly or indirectly use or
disclose, any of the Company’s or the Company’s affiliates’ Trade Secrets,
including the Trade Secrets or Confidential or Proprietary Information that
Employee may have acquired (whether or not developed or compiled by Employee and
whether or not Employee is authorized to have access to such information) before
or during the term of, and in the course of, or as a result of Employee’s
employment by the Company or any of its affiliates.

 

(3)

The term “Confidential or Proprietary Information” shall mean any secret,
confidential or proprietary information that the Company or any of its
affiliates (not otherwise included in the definition of a Trade Secret under
this Agreement) that has not become generally available to the public by the act
of one who has the right to disclose such information without violation of any
right of the Company or its affiliates.





4

 

 



(d)         Injunctive Relief. Employee agrees that the remedy at law for any
breach by him of this Section 5 will be inadequate and that damages flowing from
such a breach are not readily susceptible to being measured in monetary terms.
Accordingly, upon a violation or threatened violation by Employee of any legally
enforceable provision of this Section 5, the Company shall be entitled, in
addition to all other rights and remedies, to immediate injunctive relief and
may obtain a temporary and permanent injunction or restraining order enjoining
and prohibiting any such further breach or threatened breach, without posting
bond or furnishing similar security. Employee agrees that nothing in this
Section 5(d) or in other provisions of this Agreement shall be deemed to limit
or negate the Company’s remedies at law or in equity for any breach by Employee
of any of the specific performance provisions which may be pursued by the
Company.

 

(e)         Reasonable and Continuing Obligations. Employee agrees that
Employee’s obligations under Section 5 will continue beyond the date Employee’s
employment terminates if such continuance is reasonable and necessary to protect
the Company’s legitimate business interests.

 

6.ARBITRATION

 

Employee and Company mutually consent to the resolution by final and binding
arbitration of all claims or controversies (“claims”) that Company may have
against Employee or that Employee may have against Company relating to,
resulting from, or in any way arising out of Employee's employment relationship
with Company and/or the termination of Employee's employment relationship with
Company, to the extent permitted by law. The claims covered by this Section 6
include, but are not limited to, claims for wages or other compensation due;
claims for breach of any contract or covenant (express or implied); tort claims;
claims for discrimination and harassment (including, but not limited to, race,
sex, religion, national origin, age, marital status or medical condition,
disability, or sexual orientation); claims for benefits (except where an
Employee benefit or pension plan specifies that its claims procedure shall
culminate in an arbitration procedure different from this one); and claims for
violation of any public policy, federal, state or other governmental law,
statute, regulation or ordinance.

 

Claims Employee may have for workers' compensation or unemployment compensation
benefits are not covered by this Agreement. Also not covered are claims by
Company or Employee for injunctive and/or other equitable relief, including
declaratory judgment actions, relating to unfair competition and/or the use
and/or unauthorized disclosure of trade secrets or confidential information, as
to which both Employee and Company understand and agree that Employee or Company
may seek and obtain relief from a court of competent jurisdiction.

 

Employee may initiate arbitration by serving or mailing a written notice to the
Board of Directors of the Company at the Company's principal place of business.
Company may initiate arbitration by serving or mailing a written notice to
Employee at his or her last known address. The notice shall identify and
describe the nature of all claims asserted and the facts upon which such claims
are based. The written notice shall be served or mailed within the applicable
statute of limitations period set forth by federal or state law.

 

After demand for arbitration has been made by serving written notice under the
terms of this Agreement, the party demanding arbitration shall file a demand for
arbitration with American Arbitration Association (``AAA''). Except as otherwise
provided in this Agreement, the arbitration will be conducted according to the
then applicable arbitration rules of AAA for the arbitration of employment
disputes.

 



5

 

 

Discovery shall be allowed and conducted pursuant to the then applicable
arbitration rules of AAA for the arbitration of employment disputes.

 

The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the State of Nevada, or federal law, or both, as applicable to
the claim(s) asserted. The arbitrator shall have authority to resolve any
dispute relating to the interpretation, applicability, enforceability or
formation of this Agreement, including but not limited to any claim that all or
any part of this Agreement is void or voidable.

 

Either party may file a motion for summary judgment with the arbitrator. The
arbitrator is entitled to resolve some or all of the asserted claims through
such a motion. The standards to be applied by the arbitrator in ruling on a
motion for summary judgment shall be the applicable laws as specified in Section
6 of this Agreement.

 

The arbitrator's decision will be final and binding. The arbitrator shall issue
a written arbitration decision revealing the essential findings and conclusions
upon which the decision and/or award is based. A party's right to appeal the
decision is limited to grounds provided under applicable federal or state law.

 

Any arbitration will be held in Clark County, Nevada by an arbitrator residing
in Clark County, Nevada.

 

EMPLOYEE AND COMPANY HEREBY IRREVOCABLY WAIVE ANY CONSTITUTIONAL OR STATUTORY
RIGHT TO HAVE ANY DISPUTE BETWEEN THEM COVERED BY THE TERMS OF THIS AGREEMENT
DECIDED BY A COURT OF LAW AND/OR BY A JURY IN A COURT.

 

7.MISCELLANEOUS



 

(a)         Indemnification. Employee shall be entitled to the benefit of the
indemnification provisions for Employees contained in the bylaws of the Company
as the same may be amended from time to time.

 

(b)         Notices. Notices and all other communications shall be in writing
and shall be deemed to have been duly given when personally delivered or when
mailed by United States registered or certified mail. Notices to the Company
shall be sent to:

 

Alternative Energy & Environmental Solutions, Inc.

10777 Westheimer, Suite 1116

Houston, TX  77042

 

Notices and communications to Employee shall be sent to an address specified by
Employee in writing.

 



6

 

 

(c)         No Waiver. No failure by either the Company or Employee at any time
to give notice of any breach by the other of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of any
provisions or condition of this Agreement

 

(d)         Governing Law. This Agreement shall in all respects be constructed
according to the laws of the State of Nevada.

 

(e)         Attorney’s Fees. Company agrees to pay all reasonable costs and
expenses of Employee’s independent legal counsel in the preparation and
negotiation of this Agreement. In addition, in the event of any controversy,
claim or dispute between the parties hereto, arising out of or related to this
Agreement, including an attempt to rescind or set aside this Agreement, the
prevailing party in such an action to brought to settle or otherwise resolve
such a controversy, claim or dispute, shall be entitled to recover reasonable
attorney’s fees and costs related thereto.

 

(f)          Corporate Opportunities. Employee agrees that any opportunities
that he discovers in any related industries (collectively, the “Company
Business”) are corporate opportunities. Notwithstanding the foregoing, the
Company acknowledges and agrees that Employee shall be entitled to pursue
opportunities outside of the scope of the Company Business, without first
presenting such opportunity to the Board of Directors of the Company.

 

(g)         Sums Due Employee. If Employee dies prior to the expiration of the
term of his employment, any sums that may be due him from Company under this
Agreement as of the date of death shall be paid to Employee's executors,
administrators, heirs, personal representatives, successors, and assigns.

 

(h)         Assignment by Company. This Agreement shall be binding upon and
inure to the benefit of the Company and any successor to all or substantially
all of the business or assets of the Company. The Company may assign this
Agreement to any affiliate or successor, and no such assignment shall be treated
as a termination of Employee’s employment under this Agreement; provided,
however, that in the case of an assignment to an affiliate, the Company shall
not be relieved of its obligations under this Agreement. The Company will
require any successor company (whether direct or indirect, and whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company that is not an affiliate of the Company to
expressly assume and to agree to perform this Agreement in the same manner and
to the same extent as the Company, as if no such succession had taken place. As
used in this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

 

(i)          Assignment by Employee. Subject to Section 7(h) above, Employee’s
rights and obligations under this Agreement are personal, and they shall not be
assigned or transferred without the Company’s prior written consent.

 



7

 

 

(j)          Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.

 

(k)         Other Agreements. This Agreement replaces and supersedes any and all
previous agreements and understandings (written or oral) regarding Employee’s
employment relationship with the Company, and this Agreement constitutes the
entire agreement of the Company and Employee with respect to such terms and
conditions.

 

(l)          Amendment. No amendment to this Agreement shall be effective unless
it is in writing and signed by the Company and by Employee.

 

(m)        Invalidity. If any part of this Agreement is held by a court of
competent jurisdiction to be invalid or otherwise unenforceable, the remaining
part shall be unaffected and shall continue in full force and effect, and the
invalid or otherwise unenforceable part shall be deemed not to be part of this
Agreement.

 

(n)         Enforceability by Beneficiaries. This Agreement shall inure to the
benefit of and be enforceable by the parties hereto and their respective heirs,
legal or personal representatives and successors.

 

[The remainder of this page has been intentionally left blank.]

 



8

 

 



IN WITNESS WHEREOF, the Company and the Employee have executed this Employment
Agreement in multiple originals to be effective as set out above.

 



Alternative Energy & Environmental Solutions, Inc.     By:          

Richard Johnson

Director

   

Peter Coker

Director

          Date:     Date:             By:          

Peter Bianchi

Director

 

      Date:                   By:          

Richard Johnson

Employee

 

      Date:        



 

 



9

 

 

Exhibit “A”

 

Stock Issuance

 

1.Company issues to Employee all the shares of the Company’s Series A Preferred
stock (the “Issuance”). Company issues to Employee 25,000,000 shares of common
stock immediately with a declared value of $2,500.00 based upon par of .0001.
These two issuances are earned and unencumbered upon execution of this contract.



 

10



 

